Citation Nr: 1301990	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  09-50 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2007.  In April 2011, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The appeal was remanded by the Board in December 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that it is again necessary to remand this case, but additional development is required before a decision can be reached.  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

It is neither shown nor contended that the Veteran engaged in combat, or that any claimed stressor includes fear of hostile military or terrorist activity; therefore, his assertions of service stressors, alone, are not sufficient to establish the occurrence of such events, but must be corroborated by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f). 

He has reported three separate stressors as having occurred in service.  Only the first of these requires additional development.  In this regard, the second, involving a claimed jeep accident in which a Private Walker was killed, was verified by the JSRRC to the extent that a Private Walker in the Veteran's unit was killed in a motor vehicle accident while the Veteran was in Germany, but the differences between the incident as described by the Veteran, when compared with the documented accident, vary so significantly as to render it non-probative.  The third incident involves his attempting to help a man who had sustained a traumatic, open head injury, apparently during a period of training duty in the Mojave Desert, while he was in the National Guard or Reserves.  However, the Veteran failed to respond to a request for more specific information concerning this incident, including even an approximate date, nor did he obtain a statement from a witness with whom he was still in contact, as he had been advised at his hearing.  Therefore, the Board finds that no further development is needed concerning the latter two claimed stressors.  

However, further attempts to verify or corroborate the first claimed stressor are required.  This incident reportedly occurred when the Veteran witnessed, and was unable to stop, a tank from running over a soldier on the ground.  This soldier subsequently died.  Some of the details of this incident have varied, but not considerably.  The most credible and detailed account was provided in his Travel Board hearing testimony.  At this time, the Veteran stated that the incident had occurred shortly after he arrived in Germany; he believes that it was in September or October, 1974.  Service treatment records show that he arrived in Germany for duty in August 1974.  He states that his unit was engaged in training exercises in Grafenwoehr, Germany at the time.  The Veteran was "ground-guiding" a tank, but the driver of the tank failed to either see him or understand his signals, and he was unable to stop the driver from running over a soldier on the ground, who may have been blocked by another tank, but in any event, could not get away.    

The Veteran states that he was very disturbed after this incident, and received counseling for some time after he returned to his base, at Bad Kissingen.  He states that eventually, he was transferred out of the Howitzer unit he had been in at the time, and reassigned to a different unit.  

Evidence currently of record shows that from August 1974 to March 1977, the Veteran was assigned to the 2nd Squadron of the 11th Armored Cavalry Regiment (2/11 ACR), stationed in what was then West Germany.  He was in the Howitzer battery (HWB) until June 1975, when he was switched to the G Troop, still within the 2/11 ACR.  Internet research discloses that the 2/11 ACR was assigned to Daley Barracks in Bad Kissingen throughout the relevant time period, and that it was common for the military personnel assigned in this area, close to the East German border, to engage in training exercises at Grafenwoehr, which had a large training area.  Additionally, the U.S. military forces abandoned Daley Barracks in 1993.  

Pursuant to the prior Board remand, the RO requested verification of the stressor from the JSRRC, but the request identified the dates involved as from September 1975 to December 1975, in late October 1975, and in October 1985 [sic].  Although when he first mentioned this stressor in January 2007, he said that it had occurred in October 1975, since then he has identified the time period as in September or October 1974, which is more consistent with his statements that it occurred shortly after he arrived in Germany (August 1974) and that it was some time after that incident that he was switched to the G Troop (June 1975).  

Moreover, it appears that the research as to this stressor was intentionally not completed, as after the stressor involving a vehicle accident was found to be "verified," no further research was conducted, according to an April 2012 statement.  The reportedly "verified" stressor was not subsequently accepted by the RO as sufficient, however.  In view of these factors, the RO must attempt to verify the first claimed stressor, concerning the tank incident, ensuring that the correct dates and locations are used.  

Additionally, with respect to service treatment records, the Veteran states that he was treated in service after the tank fatality for psychiatric complaints.  The RO requested records of his treatment at Bad Kissingen and for clinical records of his inpatient treatment at that facility.  However, the Board notes that the actual U.S. military facility at Bad Kissingen, in Germany, closed down in 1993, and, moreover, was called Daley Barracks.  The Board notes that the claimed treatment was "counseling," and, thus, most likely outpatient treatment.  Records of psychiatric or mental health care are often stored separately from service treatment records; sometimes this is identified as a "mental health jacket."  Because it is not clear that the efforts already made would have elicited such records, the records need to be requested again, with the inclusion of all potentially relevant information.   

As noted in the prior remand, the Veteran has additional psychiatric diagnoses, and, therefore the issue was expanded to include other acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim).  Although the March 2012 VA examination did not diagnose another other mental conditions, VA treatment records dated both before and after that examination show other acquired psychiatric disability, including bipolar disorder, depression, and anxiety disorder.  The examiner diagnosed PTSD, and concluded it was at least as likely as not due to in-service stressors.  However, as noted above, a stressor has not been verified or corroborated.  Moreover, the rationale for the examiner's opinion included that the Veteran had suffered symptoms since service.  Therefore, the Veteran must be afforded an examination which addresses whether PTSD and/or other diagnosed acquired psychiatric disability can be attributed to service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records Center (NPRC) to provide copies of any separately stored mental health or psychiatric records in its possession (such as a "mental health jacket") that reflect the Veteran's psychiatric treatment and/or evaluation while he was stationed at the now-defunct Daley Barracks in Bad Kissingen, Germany.  The treatment began in about September or October 1974, and may have continued for several months; he returned to the United States in March 1977.  For assistance in locating any such records, while in Germany, he was assigned to the 2nd Squadron of the 11th Armored Cavalry Regiment.  Within that squadron, he was in the Howitzer battery (HWB) until June 1975, when he was switched to the G Troop.  Additionally, Daley Barracks was closed in 1993.

2.  Request corroboration of the claimed stressor from the U.S. Army and Joint Services Records Research Center (JSRRC), ensuring that the dates are correct.  Provide service personnel records and all available information concerning the incident, including that it consisted of an accident in which a soldier who was in the 2nd Squadron of the 11th Armored Cavalry Regiment, most likely the Howitzer battery (HWB), was fatally injured after he was run over by a tank during a training exercise at Grafenwoehr Training Area, Germany.  This reportedly occurred in September or October, 1974, at Grafenwoehr, but the unit was there for training exercises only, and was stationed at the now-defunct Daley Barracks in Bad Kissingen, Germany.  The Veteran may or may not be mentioned in any reports concerning the incident, as he was essentially a witness.  

3.  After all available records have been assembled, schedule the veteran for a VA psychiatric examination to determine whether he currently has PTSD or other acquired psychiatric disability which is at least as likely as not (50 percent or greater probability) related to any in-service stressor, or other in-service event.  The entire claims folder must be made available to the examiner in conjunction with the examination.  If PTSD is diagnosed, the specific stressor on which the diagnosis is based must be identified.  If other acquired psychiatric disability is diagnosed, such as depression, bipolar disorder, and/or anxiety disorder, the examiner's opinion should include whether it is at least as likely as not that any such disorder had its onset while the Veteran was in service.  A rationale for any opinion reached must be provided.

4.  After completion of the above and any additional development deemed necessary, the RO should review the claim for service connection for an acquired psychiatric disability, to include PTSD.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


